DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Allowable Claims
Claims 1-6, 8-13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 15, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested determining that a stored conversation is relevant to the query and the query results, determining participants of the stored conversation and sending a notification to the participants of the stored conversation, wherein the step of sending the notification to the participants of the conversation comprises the step of sending a private message to the participants of the conversation. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See OTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
November 24, 2021